Title: To George Washington from Alexander Hamilton, 11 June 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  Treasury Dept June 11. 1794.
               
               The Secretary of the Treasury respectfully submits to the consideration of the President the enclosed communication from the Commissioner of the Revenue respecting two mooring chains for the river Delaware, with his opinion that it will be for the public interest to ratify it.
               
                  A. Hamilton
               
               
                  The draft of an authorisation for paying the second instalment of the two million Loan of the Bank of the U. States is also submitted.
               
            